zciSJu^y h.^--s




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                        DIVISION ONE


STATE OF WASHINGTON,                              No. 71253-5-1


                          Respondent,

                                                  PUBLISHED OPINION

ARASH HAMEDIAN,

                          Appellant.              FILED: June 29, 2015

       Schindler, J. — The chapter governing access to juvenile records, chapter

13.50 RCW, states the official court file of a juvenile offender shall be open for public

inspection unless the statutory requirements to seal are met under former RCW

13.50.050(12) (2012).1 Former RCW 13.50.050(12)(b)(v) states the court shall not

grant a motion to seal juvenile records for a class B or class C gross misdemeanor or

misdemeanor unless "[fjull restitution has been paid" to the victim. In 1997, the juvenile

court found Arash Hamedian guilty of malicious mischief in the second degree and

ordered payment of restitution to the victim. Hamedian appeals the October 2013 order

denying the motion to seal his juvenile offender records. Hamedian contends that

because the 1997 restitution order is no longer enforceable as a money judgment under




       1 Laws OF 2012, ch. 177, §2.
No. 71253-5-1/2


former RCW 13.40.192 (1997)2 of the Juvenile Justice Act of 1977, he is entitled to an

order sealing his juvenile records under former RCW 13.50.050(12)(b). While the

restitution order is no longer enforceable as a money judgment under former RCW

13.40.192, the plain and unambiguous language of former RCW 13.50.050(12)(b)(v)

clearly mandates payment of restitution in full as a condition precedent to obtaining an

order to seal juvenile offender records. We affirm denial of the motion to seal.

       In December 1996, the State charged 17-year-old Arash Hamedian in juvenile

court with malicious mischief in the first degree. The State alleged that on September 6,

1996, Hamedian knowingly and maliciously caused damage in excess of $1,500 to a

1989 Ford Mustang.

       On March 13, 1997, the juvenile court found Hamedian guilty of malicious

mischief in the second degree. The court found Hamedian had the "present ability to

pay" and ordered him to pay restitution to the owner of the Ford Mustang in the amount

of $1,326.62.

       Approximately 16 years later, Hamedian filed a motion to seal his juvenile

offender records under former RCW 13.50.050(12)(b). Hamedian asserted he met the

statutory requirements to seal except payment of restitution to the victim.3 Hamedian

stated that since his release, he spent two consecutive years in the community without

committing any offense or crime and there were no criminal proceedings pending

against him. Hamedian conceded he did not pay restitution in the amount of $1,326.62

but argued he was entitled to an order sealing his juvenile records because the




       2 Laws of 1997, ch. 121, §7.
       3There is no dispute Hamedian made only one payment of $59.75.
No. 71253-5-1/3


restitution order was no longer enforceable as a money judgment under former RCW

13.40.192.

      The State opposed sealing his juvenile offender records. The State argued

payment of restitution to the victim of a crime is an explicit purpose of the Juvenile

Justice Act of 1977 (JJA), chapter 13.40 RCW, and the unambiguous language of the

statute governing the motion to seal juvenile records states the court shall not grant the

motion unless Hamedian paid full restitution.

       The court denied the motion to seal. The October 2013 order states Hamedian

"has not satisfied the requirements of [former] RCW 13.50.050 (11) and (12). Full

restitution has not been paid ([former RCW] 13.50.050(12)(b)(v))." Hamedian appeals.

       Hamedian contends that because the restitution order is no longer enforceable

as a money judgment under former RCW 13.40.192, the court erred in denying the

motion to seal his juvenile offender records under former RCW 13.50.050(12)(b)(v).

       Interpretation of a statute is a question of lawwe review de novo. State v.

Gonzalez, 168 Wash. 2d 256, 263, 226 P.3d 131 (2010). The fundamental goal of

statutory interpretation is to ascertain and carry out the intent of the legislature. State v.

Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201 (2007). We look first to the plain

language ofthe statute. Armendariz, 160Wn.2d at 110. In determining the plain
meaning of a statute based on statutory language, we look at the context ofthe statute,
related provisions, and the statutory scheme as a whole. State v. Jacobs, 154Wn.2d

596, 600, 115 P.3d 281 (2005).
No. 71253-5-1/4



      A statute must be interpreted and construed to give effect to the language used

in the statute with no portion rendered meaningless or superfluous. State v. J .P., 149
Wash. 2d 444, 450, 69 P.3d 318 (2003). We assume the legislature means exactly what it

says. State v. Keller, 143 Wash. 2d 267, 276, 19 P.3d 1030 (2001). Ifthe language of the

statute is unambiguous, we "must give effect to that plain meaning as an expression of

legislative intent." Dep't of Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9-10, 43
P.3d 4 (2002); see also Armendariz, 160 Wash. 2d at 110; Jacobs, 154 Wash. 2d at 600.

       It is the duty of the court to construe statutes in a manner that best fulfills

legislative intent. State v. Bd. of Yakima County Comm'rs, 123 Wash. 2d 451, 462, 869
P.2d 56 (1994). Statutes on the same subject must be read together to harmonize and

give effect to the statutory scheme and maintain the integrity of the respective statutes.

State v. Jones, 172 Wash. 2d 236, 243, 257 P.3d 616 (2011).

       Under former RCW 13.40.192, an order requiring a juvenile to pay restitution is

enforceable as a money judgment for a period of 10 years from the date of imposition.

Former RCW 13.40.192 states:

       Legal financial obligations—Enforceability—Treatment of obligations
       upon age of eighteen or conclusion of juvenile court jurisdiction—
       Extension of judgment. If a juvenile is ordered to pay legal financial
       obligations, including fines, penalty assessments, attorneys' fees, court
       costs, and restitution, the money judgment remains enforceable for a
       period of ten years. When the juvenile reaches the age of eighteen years
       or at the conclusion of juvenile court jurisdiction, whichever occurs later,
       the superior court clerk must docket the remaining balance of the
       juvenile's legal financial obligations in the same manner as other
       judgments for the payment of money. The judgment remains valid and
       enforceable until ten years from the date of its imposition. The clerk of the
       superior court may seek extension of the judgment for legal financial
       obligations, including crime victims' assessments, in the same manner as
No. 71253-5-1/5


          RCW 6.17.020W for purposes of collection as allowed under RCW
          36.18.190.

          In In re Personal Restraint of Brady, 154 Wash. App. 189, 198, 224 P.3d 842

(2010), we held that absent a timely motion to extend, the restitution order is

unenforceable as a money judgment after expiration of the 10-year time period.

          The State concedes that the restitution order is no longer enforceable as a

money judgment under former RCW 13.40.192 but asserts that under the plain and

unambiguous language of former RCW 13.50.050(12)(b)(v), in order to obtain the

benefit of an order sealing his juvenile records, Hamedian must pay full restitution to the

victim.

          Chapter 13.50 RCW governs the maintenance, access, and destruction of

juvenile offender records. Former RCW 13.50.050(2) states the "official juvenile court

file of any alleged or proven juvenile offender shall be open to public inspection, unless

sealed pursuant to subsection (12) of this section." Former RCW 13.50.050(12) sets

forth the mandatory conditions the offender must meet to obtain an order sealing

juvenile records. Former RCW 13.50.050(12)(b) states the court "shall not grant any



          4 RCW 6.17.020 provides, in pertinent part:
                   (3) [A] party in whose favor a judgment has been .. . rendered pursuant to
          subsection (1) or (4) of this section, or the assignee or the current holder thereof, may,
          within ninety days before the expiration of the original ten-year period, apply to the court
          that rendered the judgment or to the court where the judgment was filed as a foreign
          judgmentfor an order granting an additional ten years during which an execution,
          garnishment, or other legal process may be issued. . . .
                 (4) A party who obtains a judgment or order for restitution, crime victims'
          assessment, or other court-ordered legal financial obligations pursuant to a criminal
          judgment and sentence, or the assignee or the current holder thereof, may execute,
          garnish, and/or have legal process issued upon the judgment or order any time within ten
          years subsequent to the entry of the judgment and sentence or ten years following the
          offender's release from total confinement as provided in chapter 9.94A RCW. The clerk
          of superior court, or a party designated by the clerk, may seek extension under
          subsection (3) of this section for purposes of collection as allowed under RCW 36.18.190,
          provided that no filing fee shall be required.
No. 71253-5-1/6


motion to seal records for class B, C, gross misdemeanor and misdemeanor offenses"

unless the following conditions are met:

             (i) Since the date of last release from confinement, including full-
      time residential treatment, if any, entry of disposition, or completion of the
      diversion agreement, the person has spent two consecutive years in the
      community without being convicted of any offense or crime;
             (ii) No proceeding is pending against the moving party seeking the
      conviction of a juvenile offense or a criminal offense;
             (iii) No proceeding is pending seeking the formation of a diversion
      agreement with that person;
              (iv) The person is no longer required to register as a sex offender
       under RCW 9A.44.130 or has been relieved of the duty to register under
       RCW 9A.44.143 ifthe person was convicted of a sex offense; and
              (v) Full restitution has been paid.151

      The unambiguous language of former RCW 13.50.050(12)(b) clearly states the

court "shall not" grant a motion to seal unless a juvenile meets the statutory conditions,

including payment of full restitution. Use of the word "shall" emphasizes the mandatory

nature of the statutory requirements that must be met to obtain an order sealing juvenile

offender records. Eubanks v. Brown, 180 Wash. 2d 590, 596 n.1, 327 P.3d 635 (2014). If

the statutory conditions are not met, the court shall not grant the motion to seal. As a
corollary, if the statutory conditions are met, the court has a " 'mandatory obligation to

seal.'" State v. S.J.C., 90355-7, slip op. at 16 (Wash. June 11, 2015) (quoting State v.

T.K.. 139 Wash. 2d 320, 331, 987 P.2d 63 (1999)).

       We hold the plain language of former RCW 13.50.050(12)(b)(v) is an

unambiguous expression of the legislative intent to require a juvenile offender to pay
"[f]ull restitution" to the victim as a mandatory condition precedent to obtaining an order




       5 Emphasis added.
No. 71253-5-1/7


sealing juvenile offender records "for class B, C, gross misdemeanors and

misdemeanor offenses."6

       Our conclusion that full payment of restitution to the victim is a mandatory

condition precedent to obtaining an order to seal juvenile offender records under former

RCW 13.50.050(12)(b) is reinforced by recent legislative amendments.

        In 2014, the legislature amended RCW 13.50.050 to add a new section for

sealing hearings and sealing juvenile offender records. Second Substitute H.B. 1651,

63rd Leg., Reg. Sess. (Wash. 2014). RCW 13.50.260 requires the court to schedule an

administrative hearing to seal records and "hold regular sealing hearings." But for

records predating the 2014 amendments, the legislature retained the requirement that

the payment of restitution in full to the victim is a condition precedent to sealing juvenile

offender records for a class B or class C gross misdemeanor or misdemeanor

adjudication. Former RCW 13.50.260(4)(b)(v) (2014).

        In 2015, the legislature amended chapter 13.50 RCW and again retained the

mandatory obligation to pay full restitution to the victim as a condition precedent to

sealing juvenile offender records for a class B or class C gross misdemeanor or

misdemeanor. Engrossed Second Substitute S.B. 5564, 64th Leg., Reg. Sess.

(Wash. 2015); RCW 13.50.260(4)(b)(v). As amended, RCW 13.50.260(4)(b)(v) states:

        The court shall grant any motion to seal records for class B, class C, gross
        misdemeanor, and misdemeanor offenses and diversions made under
        subsection (3) of this section if. .. [t]he person has paid the full amount of
        restitution owing to the individual victim named in the restitution order,


        6See ajso former RCW 13.50.050(12)(c) (requiring the court to grant a motion to seal records of
a vacated deferred disposition in certain circumstances but only "if restitution has been paid and the
person is eighteen years of age or olderat the time of the motion") (emphasis added); former RCW
13.50.050(17)(a)(i)(E) (providing for the automatic destruction of juvenile records in certain circumstances
including if"[tjhere is no restitution owing in the case") (emphasis added).
No. 71253-5-1/8


       excluding restitution owed to any insurance provider authorized under Title
       48 RCW.'7!

        Hamedian relies heavily on State v. Gossaqe, 165 Wash. 2d 1, 195 P.3d 525

(2008), to argue that because the restitution order is unenforceable as a money

judgment under former RCW 13.40.192, the court cannot require payment of full

restitution as a condition precedent to sealing his juvenile offender records under former

13.50.050(12)(b). Gossaqe is distinguishable.

        In Gossaqe, the Washington State Supreme Court addressed whether Gossage

was entitled to a certificate of discharge under RCW 9.94A.637 of the Sentencing

Reform Act of 1981 (SRA), chapter 9.94A RCW, even though he did not pay his legal

and financial obligations. Gossaqe, 165Wn.2dat6. RCW 9.94A.637(1)(a) states the

court shall issue a certificate of discharge "[w]hen an offender has completed all

requirements of the sentence, including any and all legal financial obligations."8 The




        7 The 2015 amendments also added a subsection to former RCW 13.40.192. Engrossed
Second Substitute SB. 5564, 64th Leg., Reg. Sess. (Wash. 2015). RCW 13.40.192(2) states:
      A respondent under obligation to pay legal financial obligations other than restitution, the
        victim penalty assessment set forth in RCW 7.68.035, or the crime laboratory analysis fee
        set forth in RCW 43.43.690 may petition the court for modification or relief from those
        legal financial obligations and interest accrued on those obligations for good cause
        shown, including inability to pay. The court shall consider factors such as, but not limited
        to incarceration and a respondent's other debts, including restitution, when determining a
      respondent's ability to pay.
(Emphasis added.)
      8 Emphasis added.

                                                     8
No. 71253-5-1/9


court held that under the plain language of RCW 9.94A.760(4),9 absent a timely motion

to extend, legal and financial obligations imposed for an offense committed prior to July

1, 2000 expire and are no longer enforceable 10 years after release from confinement.

Gossage, 165 Wash. 2d at 7. Because Gossage "no longer ha[d] any [legal financial

obligations," the court held Gossage was entitled to a certificate of discharge under

RCW 9.94A.637. Gossage, 165 Wash. 2d at 8.

      A certificate of discharge under the SRA and an order sealing a juvenile record

under chapter 13.50 RCW are governed by different statutory schemes and result in

different consequences.

       A certificate of discharge restores all civil rights lost by operation of law as a

result of a conviction. RCW 9.94A.637(5); State v. Donaghe, 172 Wash. 2d 253, 262, 256
P.3d 1171 (2011). However, a certificate of discharge does not result in sealing the

criminal records of an adult offender. See RCW 9.94A.637(5).

       The JJA protects juvenile offenders " 'against [the] consequences of adult

conviction such as the loss of civil rights, [and] the use of adjudication against him in

subsequent proceedings.'" Munroe v. Soliz, 132 Wash. 2d 414, 420-21, 939 P.2d 205

(1997)10 (quoting Kent v. United States. 383 U.S. 541, 557, 86 S. Ct. 1045, 16 L Ed. 2d


       9 RCW 9.94A.760(4) provides, in pertinent part:
       All other legal financial obligations for an offense committed prior to July 1, 2000, may be
       enforced at any time during the ten-year period following the offender's release from total
       confinement or within ten years of entry of the judgment and sentence, whichever period
       ends later. Prior to the expiration of the initial ten-year period, the superior court may
       extend the criminal judgment an additional ten years for payment of legal financial
       obligations including crime victims' assessments. All other legal financial obligations for
       an offense committed on or after July 1, 2000, may be enforced at any time the offender
       remains under the court's jurisdiction. For an offense committed on or after July 1, 2000,
       the court shall retain jurisdiction over the offender, for purposes of the offender's
       compliance with payment of the legal financial obligations, until the obligation is
       completely satisfied.
       10 Alterations in original.
No. 71253-5-1/10


84 (1966)). Ifthe court grants a motion to seal, "the proceedings in the case shall be

treated as if they never occurred, and the subject of the records may reply accordingly

to any inquiry about the events, records of which are sealed." Former RCW

13.50.050(14)(a).11 Further, Washington law permits the State to "destroy all juvenile

records . . . while an adult conviction is permanently engraved on the defendant's

record." Soliz, 132 Wash. 2d at 421.

       Hamedian also claims the decision in Gossage requires the court to treat a

juvenile offender in the same manner as an adult offender under the SRA. We

disagree.

       There is a fundamental difference between the SRA and the JJA. State v.

Saenz, 175 Wash. 2d 167, 172-73, 283 P.3d 1094 (2012). While the paramount purpose

of the SRA is punishment, the JJA seeks to hold juveniles accountable and foster

reintegration into society. S.J.C., 90355-7, slip op. at 15-16. Two of the stated

purposes of the JJA are to "promot[e] accountability in juvenile offenders and provid[e]

restitution to crime victims." State v. A.M.R., 147 Wash. 2d 91, 95, 51 P.3d 790 (2002)

(citing RCW 13.40.010(2)(c), (h)): see also RCW 9.94A.010; State v. Bennett, 92 Wn.

App. 637, 641, 963 P.2d 212 (1998). RCW 13.40.010(2) states, in pertinent part:

       It is the intent of the legislature that a system capable of having primary
       responsibility for, being accountable for, and responding to the needs of
       youthful offenders and their victims, as defined by this chapter, be
       established. It is the further intent of the legislature that youth, in turn, be
        held accountable for their offenses and that communities, families, and the

        11 However, a subsequent juvenile offense can nullify the order to seal. Former RCW
13.50.050(16) states:
        Any adjudication of a juvenile offense or a crime subsequent to sealing has the effectof
        nullifying the sealing order. Any charging of an adult felony subsequent to the sealing
        has the effect of nullifying the sealing order for the purposes of chapter 9.94A RCW. The
        administrative office of the courts shall ensure that the superior court judicial information
        system provides prosecutors access to information on the existence of sealed juvenile
        records.

                                                      10
No. 71253-5-1/11


       juvenile courts carry out their functions consistent with this intent. To
       effectuate these policies, the legislature declares the following to be
       equally important purposes of this chapter:

                (h) Provide for restitution to victims of crime.

       Unlike the SRA, the JJA provides additional protections for juveniles.

       For example, juvenile courts have far more discretion to order alternative
       sentences, such as diversion agreements in lieu of prosecution,
       community supervision, and individualized programs involving
       employment, education, or treatment. See, e.g., RCW 13.40.080, .0357
       ("Option B, Suspended Disposition Alternative"); .020(4). In juvenile court,
       convicted offenders cannot be confined past the age of 21. RCW
       13.40.300. Juvenile offenses are not generally considered crimes, so a
       juvenile cannot be convicted of a felony. RCW 13.04.240; In re Pers.
       Restraint of Frederick, 93 Wash. 2d 28, 30, 604 P.2d 953 (1980). . . . There
       are limitations on the use of juvenile records and the length of time they
       will be made public. See RCW 13.50.050.

Saenz, 175 Wash. 2d at 173.12

        For as long as there have been juvenile courts in Washington, the legislature has

treated juvenile records as different from adult records. S.J.C., 90355-7, slip op. at 10.

"The legislature has always treated juvenile court records as distinctive and as

deserving of more confidentiality than other types of records." S.J.C., 90355-7, slip op.

at 10. A motion to seal juvenile offender records is unique to the JJA. The requirement

to pay full restitution as a condition precedent to obtaining an order to seal gives effect

"to the juvenile courts' rehabilitative purpose while maintaining public accountability and

safety." S.J.C.. 90355-7, slip op. at 29.

               The need for confidentiality in this context is substantial, both for
        the subject of the juvenile court record and for the juvenile courts' purpose
        of preventing adult recidivism. . . .



        12 Because Hamedian cannot show he is similarly situated to an adult offender under the SRA,
his equal protection argument fails. "[N]o equal protection claim will stand unless the complaining person
can first establish that he or she is similarly situated with other persons." State v. Handlev, 115 Wash. 2d
275, 289-90, 796 P.2d 1266 (1990).

                                                    11
No. 71253-5-1/12



              Weighed against this need for confidentiality are the needs for
       public safety and oversight, which are amply provided for in former RCW
       13.50.050 and related statutes. To protect public safety, juvenile court
       records are not sealed immediately upon disposition. Former RCW
       13.50.050(12)(b)(i). The former juvenile offender must demonstrate
       rehabilitation and restitution. |d. at (12)(b)(i)-(v).

S.J.C.. 90355-7, slip op. at 29, 31.

       Because Hamedian did not pay restitution in full under former RCW

13.50.050(12)(b)(v), we affirm the order denying the motion to seal his juvenile offender

records.




                                                      \r (hJ/y^fla
WE CONCUR:




     6„Ut /                                             l^